      Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FERRING B.V.,
FERRING INTERNATIONAL CENTER S.A., and
FERRING PHARMACEUTICALS INC.,

     Plaintiffs,

     v.
                                             Civil Action No. 12-CV-2650 (PKC)
ALLERGAN, INC.,
ALLERGAN USA, INC.,                          ECF Case
ALLERGAN SALES, LLC,
SERENITY PHARMACEUTICALS CORPORATION,
SERENITY PHARMACEUTICALS, LLC,
REPRISE BIOPHARMACEUTICS, LLC,
SEYMOUR H. FEIN, and
RONALD V. NARDI,

     Defendants.


                   FERRING’S MOTION FOR SANCTIONS
           Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 2 of 24




                                                  TABLE OF CONTENTS




TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES .......................................................................................................... ii
I.        INTRODUCTION .............................................................................................................. 1
II.       FACTUAL BACKGROUND ............................................................................................. 2
III.      LEGAL STANDARD......................................................................................................... 7
IV.       ARGUMENT ...................................................................................................................... 8
          A.        The Actions of Jones Day, and Chris Harnett in Particular, Warrant
                    Sanctions ................................................................................................................. 8
          B.        Amount of Sanctions............................................................................................. 18
V.        CONCLUSION ................................................................................................................. 18




                                                                      i
           Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 3 of 24




                                               TABLE OF AUTHORITIES



Federal Cases

Abraham v. Volkswagen of Am., Inc.,
   No. CIV-90-725T, 1991 WL 89917 (W.D.N.Y. Mar. 11, 1991).................................. 8, 12, 15

Enmon v. Prospect Capital Corp.,
   675 F.3d 138 (2d Cir. 2012).................................................................................................. 7, 8

Gust, Inc. v. Alphacap Ventures, LLC,
   905 F.3d 1321 (Fed. Cir. 2018)............................................................................................. 7, 8

Oliveri v. Thompson,
    803 F.2d 1265 (2d Cir. 1986).................................................................................................... 7

Schlaifer Nance & Co. v. Estate of Warhol,
   194 F.3d 323 (2d Cir. 1999)...................................................................................................... 8

Federal Statutes

28 U.S.C. § 1927 ........................................................................................................... 2, 7, 8, 9, 13

Federal Rules

Federal Rule of Evidence 408 ....................................................................................................... 13

State Rules

New York Rule of Professional Conduct 1.2(a) ..................................................................... 13, 18




                                                                    ii
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 4 of 24




I.     INTRODUCTION

       Plaintiffs/Counterclaim-Defendants Ferring B.V., Ferring International Center S.A.,

Ferring Pharmaceuticals Inc. (collectively, “Ferring”) has become aware of allegations

suggesting that counsel for Defendants/Counterclaimants Serenity Pharmaceuticals, LLC

(“Serenity”), and Reprise Biopharmaceutics, LLC (“Reprise”) (collectively with Serenity,

“Counterclaimants”) unreasonably and vexatiously multiplied the proceedings in this case.

Specifically, Serenity filed counterclaims against Jones Day, counsel for Counterclaimants, after

Jones Day sued Serenity and its principals in New York state court. Therein, Serenity alleges that

it asked Jones Day to withdraw the counterclaims in this case before the bench trial that

commenced on July 23, 2019 (the “July 2019 trial”). Rather than honoring that request, however,

Chris Harnett, the lead Jones Day attorney during trial, threatened Serenity with unfounded and

baseless accusations that Ferring would pursue legal action against Serenity’s executives if the

counterclaims were withdrawn.

       Jones Day never informed Ferring or this Court that their client Serenity wanted to

withdraw their counterclaims seeking joint inventorship on Ferring’s patents. If Jones Day had

done so, trial in this case could have been avoided in its entirety. At the time of trial, only the

counterclaims were at issue, and as Ferring explained in filings at the time, the counterclaims

were virtually worthless to Counterclaimants even if successful. See D.I. 419 at 4-5. Moreover,

the relative lack of value of the counterclaims seems to explain any perceived inconsistency

between Jones Day seeking to withdraw as counsel before trial, while simultaneously refusing to

allow Serenity to settle. As explained in greater detail below, it is extremely difficult to justify

the millions of dollars Jones Day billed to its client with the fact that the claims Jones Day was

pursuing did not have any financial benefit. Thus, listening to its client and allowing Serenity to



                                                 1
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 5 of 24




withdraw the counterclaims would have forced Jones Day to reconcile these issues at a time

when it was already having difficulty getting its client to pay.

       Ferring also made clear in its opposition to Jones Day’s motion to withdraw as counsel

that it would not oppose Jones Day’s withdrawal if the counterclaims were dismissed with

prejudice, which is inconsistent with Chris Harnett’s suggestion that Ferring would have

aggressively pursued action against Serenity and its principals for seeking to do just that. See id.

at 8. According to Serenity’s state court claims, this was not conveyed to Serenity, just as their

own desire to withdraw or dismiss the counterclaims was not conveyed to Ferring or the Court.

       Because of the actions of Jones Day, including specifically those of Chris Harnett, the

parties were forced to try claims that Jones Day’s own client did not want to pursue. Therefore,

Ferring respectfully requests that this Court use its inherent power and/or the authority provided

by 28 U.S.C. § 1927 to sanction Jones Day and Chris Harnett for the excess costs, expenses, and

attorneys’ fees that Ferring unnecessarily incurred in relation to the July 2019 trial.

II.    FACTUAL BACKGROUND

       On December 11, 2019, Jones Day sued Serenity, Samuel Herschkowitz (the Chief

Executive Officer and Chairman of Serenity), and Alain Kodsi (the President and Director of

Serenity) (collectively, the “State Court Defendants”) in the Supreme Court of the State of New

York, County of New York. (Ex. A, Complaint.) In that case, Jones Day seeks $5,298,178.60

from the State Court Defendants, based in part on work purportedly done by Jones Day on behalf

of Serenity in connection with this case. (Ex. B, Amended Complaint at ¶¶ 2-8, 67, 73, 81, 88.)

       On September 21, 2020, Serenity answered Jones Day’s complaint and filed

counterclaims based on breach of contract, fraud, legal malpractice, and violation of New York

Judiciary Law § 487. (Ex. C, Counterclaims at ¶¶ 149-183.) Ferring first learned of the facts



                                                  2
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 6 of 24




supporting the instant motion for sanctions only upon review of Serenity’s state court

counterclaims. (Decl.1 at ¶ 2.) Therein, Serenity alleges that:

               25. Concerned about the mounting expense of pursuing its
               counterclaims in the 2012 Action, Serenity asked Jones Day to
               withdraw them. In response, Chris Harnett, then a partner at Jones
               Day, twice told Serenity that the company had no choice but to
               pursue those counterclaims because if it did not, Ferring would sue
               its executives and members personally and “come after their
               houses.”

(Ex. C, Counterclaims at ¶ 25.)

               83. Concerned about the mounting expense of continuing to pursue
               its counterclaims in the 2012 Action, Serenity told Jones Day that
               it wanted to withdraw or dismiss the counterclaims before trial.

               84. In response, Jones Day told Serenity that Serenity had no
               choice but to pursue those counterclaims because if it did not,
               Ferring would sue its executives and members personally and
               “come after executives’ houses.”

               85. Jones Day’s claim that withdrawing the 2012 Action
               counterclaims would lead to Ferring personally suing Serenity’s
               managers and owners was a baseless and unethical shakedown.

               86. By contrast, Jones Day has personally sued Serenity’s
               members and managers Dr. Samuel Herschkowitz and Alain Kodsi
               for allegedly failing to pay Jones Day.

               87. Upon information and belief, Jones Day never spoke to
               Ferring’s lawyers about the possibility of settlement of the
               counterclaims in the 2012 Action before telling Serenity that it had
               no choice but to pursue those counterclaims because if it did not,
               Ferring would sue its executives and members personally and
               “come after executives’ houses.”

               88. On the contrary, in June 2019, Ferring told the Court that it
               would consent to Jones Day’s withdrawal as counsel if Serenity
               dismissed its counterclaims in the 2012 Action before trial. D.E.
               #419 at 8.




1
 As used herein, “Decl.” refers to the Declaration of M. Bourke, submitted in support of this
motion. Additionally, “Ex. __” refers to the exhibits that are attached thereto.
                                                  3
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 7 of 24




                89. Jones Day did not inform Serenity that Ferring stated that it
                would consent to Jones Day’s withdrawal as counsel if Serenity
                dismissed its counterclaims.

(Id. at ¶¶ 83-89.)

        Prior to the filing of Serenity’s state court counterclaims, Ferring had no way of knowing

about conversations between Jones Day and Serenity, including conversations in which Jones

Day falsely informed Serenity that Ferring would “come after executives’ houses” if Serenity

withdrew or dismissed their counterclaims from this case. Ferring can confirm, however, that

Jones Day never approached Ferring about Serenity’s desire to withdraw or dismiss their

counterclaims in this action, and Ferring certainly never threatened to come after executives’

houses if Serenity withdrew its counterclaims. (Decl. at ¶ 3.) To the contrary, Ferring indicated

that it would not have opposed Jones Day’s attempt to withdraw from this case shortly before

trial if Counterclaimants dismissed their claims with prejudice. D.I. 419 at 8.

        On June 25, 2019, less than a month before trial was scheduled to begin in this case,

Jones Day sought to withdraw as counsel for Counterclaimants. D.I. 403. As Ferring explained in

its opposition, “[t]o the extent that the Court conditioned a grant of Jones Day’s motion to

withdraw on ordering Counterclaimants to either proceed with the July 23 trial date or to dismiss

their claims against Ferring with prejudice, Ferring would not oppose the withdrawal of Jones

Day as counsel of record in this case.” D.I. 419 at 8. At the hearing concerning Jones Day’s

motion to withdraw, Ferring again reiterated that dismissing the counterclaims—the only claims

left in the case at that point—would resolve the remaining issues between the parties: “It’s their

claims, Serenity’s claims . . . , and if they want to drop their claims, that’s fine, but we’re ready

to defend ourselves, we’re ready to go to trial, and the proceeding should not be disrupted at this

point.” (Ex. D., July 12, 2019 Hearing Tr. at 18:1-24.) According to Serenity, it had already

informed Jones Day that it wanted to withdraw the counterclaims at this time, but Jones Day did
                                                 4
          Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 8 of 24




not share that information with Ferring or the Court. (Ex. C, Counterclaims at ¶¶ 83, 87-89.) The

motivation for Jones Day’s failure to act on its client’s wishes may be found in counsel’s

statements at that time—under questioning from the Court as to why Jones Day did not raise the

issues it was having with its clients and the possibility of withdrawal earlier, Chris Harnett

explained, “I wanted to be paid, and I wanted to finish the lawsuit and win it.” (Ex. D at 11:19-

14:23.)

          Additionally, in connection with Ferring’s opposition to Jones Day’s withdrawal as

counsel, Ferring noted that the counterclaims set for trial did not have any value for

Counterclaimants and that the only plausible motive to maintain the counterclaims at that time

was the ongoing harassment of Ferring. D.I. 419 at 4-5. According to Serenity, those limitations

of the counterclaims against Ferring—which are echoed in Serenity’s own claims against Jones

Day—were never conveyed:

                43. After the January 7, 2016 opinion concerning Ferring’s motion
                for summary judgment dismissed the counterclaims that Dr. Fein is
                the sole inventor of the Ferring Patents, Jones Day knew or should
                have known that the remaining counterclaims in the 2012 Action
                that Dr. Fein is the co-inventor of the Ferring Patents had de
                minimis value to Serenity.

                44. Jones Day did not send Serenity an appraisal of the value of the
                counterclaims after the 2016 decision.

                45. Upon information and belief, Jones Day did not perform an
                appraisal of the value of the counterclaims after the 2016 decision,
                despite its claimed expertise in patent valuation.

                46. Jones Day knew or should have known that even if Dr. Fein
                were ultimately listed as a co-inventor of the Ferring Patents, the
                value of Serenity’s recovery on the counterclaims was not worth
                the cost of continuing to pursue them, nor would any positive
                verdict on behalf of Serenity have yielded any revenue. Jones Day
                did not inform Serenity of this fact.

                47. The Ferring Patents cover Ferring’s competitor to Serenity’s
                drug Noctiva, but multiple other patents cover that product in

                                                 5
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 9 of 24




               addition to the Ferring Patents. Therefore, there was no
               competitive advantage or monetary return that could have resulted
               from the countersuit. Jones Day did not inform Serenity of this
               fact.

               48. Even if Dr. Fein had been added as co-inventor of the two
               Ferring Patents, and even if Serenity had obtained his rights in
               those patents, Serenity still would not have been able to extract any
               royalty payments from the Ferring Patents (because Dr. Fein would
               have had co- rather than full-ownership over those patents) and it
               also would not have been able to market its own version of
               Ferring’s competitor to Serenity’s Noctiva (because that drug was
               covered by multiple other patents).

               49. Jones Day acknowledged that Serenity’s counterclaims in the
               2012 Action had minimal value when it did not assert a retaining
               or charging lien as it sought to withdraw as counsel for Serenity in
               June 2019. D.E. #410 n.3.

Ex. C, Counterclaims at ¶¶ 43-49.)

       Notably, even after the Court specifically directed representatives of the parties to discuss

potential settlement, see D.I. 445 at 493:2-3, Jones Day never indicated that their client had

expressed a desire to dismiss or withdraw the counterclaims. Had counsel informed Ferring of

Serenity’s desire to dismiss or withdraw their claims, then the entirety of the costs, expenses, and

attorneys’ fees associated with the July 2019 trial could and would have been avoided.

       On October 13, 2020, Jones Day moved to dismiss Serenity’s state court counterclaims.

The opening brief in support of Jones Day’s motion to dismiss and many of the exhibits

submitted therewith were filed under seal. Serenity’s opposition to the motion to dismiss and

Jones Day’s reply, however, were not filed under seal and are publicly available. As described in

greater detail in Section IV.A.1., those papers indicate that Jones Day does not appear to dispute

the substance of the key facts underlying Serenity’s allegations as those facts specifically relate

to this motion for sanctions. The opposition and reply briefs were filed on November 12, 2020,




                                                 6
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 10 of 24




and November 18, 2020, respectively. (See Ex. E, Opposition to Mot. To Dismiss; Ex. F, Reply

in Support of Mot. To Dismiss.)

III.   LEGAL STANDARD

       District courts can award sanctions due to vexatious litigation conduct pursuant to their

inherent power and/or 28 U.S.C. § 1927: “In practice, ‘the only meaningful difference between

an award made under § 1927 and one made pursuant to the court’s inherent power is . . . that

awards under § 1927 are made only against attorneys or other persons authorized to practice

before the courts while an award made under the court’s inherent power may be made against an

attorney, a party, or both.’” Enmon v. Prospect Capital Corp., 675 F.3d 138, 144 (2d Cir. 2012)

(quoting Oliveri v. Thompson, 803 F.2d 1265, 1273 (2d Cir. 1986)) (ellipses in original). To that

end, § 1927 sanctions may be assessed against anyone admitted to practice in a United States

federal court who unreasonably and vexatiously multiples the proceedings:

               Any attorney or other person admitted to conduct cases in any
               court of the United States or any Territory thereof who so
               multiplies the proceedings in any case unreasonably and
               vexatiously may be required by the court to satisfy personally the
               excess costs, expenses, and attorneys’ fees reasonably incurred
               because of such conduct.

28 U.S.C. § 1927.

       Because the availability of costs, expenses, and attorneys’ fees pursuant to § 1927 is not a

subject unique to the practice of patent law, it is governed by the law of the regional circuit.

Gust, Inc. v. Alphacap Ventures, LLC, 905 F.3d 1321, 1327 (Fed. Cir. 2018). In the Second

Circuit, sanctions under § 1927 are subject to the same requirements as sanctions imposed under

the district court’s inherent power, and therefore, require that both:

               (1) the challenged claim was without a colorable basis and

               (2) the claim was brought in bad faith, i.e., motivated by improper
               purposes such as harassment or delay.

                                                  7
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 11 of 24




Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 336 (2d Cir. 1999); see also Gust, 905

F.3d at 1327. Although this is a high standard, courts in the Second Circuit have previously

sanctioned counsel for conduct similar to that alleged in Serenity’s counterclaims against Jones

Day, such as a failure to transmit settlement offers to a client and/or deliberate

misrepresentations regarding the legal and procedural status of a case. See, e.g., Abraham v.

Volkswagen of Am., Inc., No. CIV-90-725T, 1991 WL 89917, at *6 (W.D.N.Y. Mar. 11, 1991).

       Additionally, the Second Circuit has made it clear that law firms can be held liable for

actions of individual attorneys. Enmon, 675 F.3d 138 at 147 (it “would upset a relatively long-

standing practice among district courts in our Circuit if we were to hold that law firms may not

be sanctioned under § 1927 for the acts of certain attorneys”).

IV.    ARGUMENT

       A.      The Actions of Jones Day, and Chris Harnett in Particular, Warrant
               Sanctions

               1.     There was no colorable basis to refuse Serenity’s request to
                      dismiss or withdraw their counterclaims.

       The basis for this motion is quite simple. If Jones Day had listened to its client—or at a

bare minimum if Chris Harnett had not baselessly claimed that Serenity could not dismiss their

counterclaims without fear of retribution from Ferring (without even speaking to Ferring)—then

neither Ferring nor the Court would have been forced to devote time and resources to the July

2019 trial. Thus, the actions of Chris Harnett in particular and Jones Day more generally

“unreasonably and vexatiously” multiplied the proceedings in this action, and both Chris Harnett

and Jones Day should be held personally responsible for the excess costs, expenses, and

attorneys’ fees resulting from the July 2019 trial. See 28 U.S.C. § 1927

       As described above, Serenity’s state court claims against Jones Day set out a

straightforward series of events that demonstrate that if Jones Day had respected its client’s

                                                 8
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 12 of 24




desire to dismiss the counterclaims in this case, there would have been no need for trial. But

instead, Jones Day and Chris Harnett engaged in a “baseless and unethical shakedown” of their

own client, which also resulted in the expenditure of considerable resources by the Court and by

Ferring. (See Ex. C, Counterclaims at ¶ 85.)

                       a.      The allegations in Serenity’s state court counterclaims
                               are credible

       As an initial matter, Ferring recognizes that the state court action between Jones Day and

Serenity is ongoing. However, in light of recent filings in that action, including Jones Day’s

November 18, 2020 reply in support of its motion to dismiss Serenity’s state court counterclaims,

it does not appear that the substance of the underlying facts that impact this motion are in

dispute.2 In response to Ferring’s pre-motion letter seeking permission to file this motion for

sanctions, Jones Day suggests that it does dispute these facts, but Jones Day’s letter focuses on

its reasons for arguing against Serenity’s state court counterclaims rather than the import of the

facts underlying Serenity’s allegations—and Jones Day’s acquiescence and/or admissions

regarding those facts in its state court briefing—to the instant motion. Based on the publicly

available information available to Ferring at this time, Ferring believes this matter to be ripe for

adjudication.

       Before Serenity filed its answer and counterclaims in the state court action, Ferring knew

nothing of Serenity’s attempts to get Jones Day to dismiss or withdraw their counterclaims in

this case before trial. After reviewing those allegations, Ferring can confirm several aspects

thereof. For example, Ferring never indicated that it would oppose any effort by Serenity to

dismiss or withdraw their counterclaims or that Ferring would take action against Serenity’s


2
  To the extent that Chris Harnett and/or Jones Day deny these allegations, including by
reference to sealed materials submitted in the state court action, Ferring respectfully requests that
the Court provide an opportunity for limited discovery into these matters.
                                                 9
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 13 of 24




executives in such an instance. (Decl. at ¶ 3.) In fact, Ferring repeatedly referenced the

pointlessness of the counterclaims since Counterclaimants would gain little, if any, economic

benefit even if they were successful on the merits. See, e.g., D.I. 419 at 4-5. And Ferring

explicitly informed Jones Day and Chris Harnett that it would not oppose Jones Day’s

withdrawal from the case if the counterclaims were dismissed. Id. at 8; (Ex. D, July 12, 2019

Hearing Tr. at 18:1-24). Ferring can also confirm that Jones Day never informed Ferring that

Serenity wanted to withdraw their counterclaims. (Decl. at ¶ 3.) Their failure to do so is

especially appalling given the Court’s efforts to facilitate settlement. See D.I. 445 at 493:2-3.

       The only aspects of Serenity’s allegations that cannot now be verified by the public

record or the personal knowledge of counsel for Ferring are those aspects that specifically relate

to conversations between Serenity and Chris Harnett/Jones Day. Based on the level of detail in

Serenity’s counterclaims, however, these allegations should be easily verifiable. For example,

Serenity alleges that “Chris Harnett, then a partner at Jones Day, twice told Serenity that the

company had no choice but to pursue those counterclaims because if it did not, Ferring would

sue its executives and members personally and ‘come after their houses.’” (Ex. C, Counterclaims

at ¶ 25.) The fact that Serenity indicates this happened on more than one occasion, and the use of

specific quotations in the allegations, supports the veracity of these allegations.

       Additionally, details and arguments disclosed in connection with Jones Day’s motion

seeking to dismiss Serenity’s state court counterclaims further support the factual underpinnings

of Serenity’s allegations. Although Jones Day’s original motion papers are not publicly

available, Serenity’s opposition to that motion and Jones Day’s reply in support of the motion

are, (see Ex. E, Opposition to Mot. To Dismiss; Ex. F, Reply in Support of Mot. To Dismiss),

and both indicate that Jones Day does not dispute the allegations concerning Chris Harnett’s



                                                 10
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 14 of 24




response to Serenity’s request to dismiss or withdraw the counterclaims against Ferring in this

case. In fact, rather than dispute it, Jones Day appears to have sought to justify and/or rationalize

it. For example, Serenity notes in its opposition that “[i]n support of its advice that Ferring could

come after Serenity’s executives if it withdrew its counterclaims in the 201 [sic] Action, Jones

Day cites Depositors Ins. Co. v. Hall’s Rest., Inc., 717 Fed. Appx. 653 (8th Cir. 2018), an

unpublished per curiam decision from the federal Eighth Circuit Court of Appeals. Motion at

21.” (Ex. E, Opposition to Mot. To Dismiss at 29.) Similarly, Jones Day’s reply does not dispute

the facts underlying Serenity’s allegations, but rather seeks to rationalize them by suggesting that

“Jones Day provided reasonable settlement advice in May and June 2019.” (Ex. F, Reply in

Support of Mot. To Dismiss at 11.) Specifically, with respect to the allegations concerning Chris

Harnett, Jones Day argued:

               Serenity never explains or gives legal authority for why Harnett’s
               May 31 advice was incorrect, let alone so unreasonable that it
               amounted to malpractice. (Opp. 34–35.) Strategic litigation advice
               is not malpractice unless it disregards laws or rules that are either
               “elementary or conclusively settled by authority.” Parksville, 73
               A.D.2d at 600; Bernstein v. Oppenheim & Co., 160 A.D.2d 428,
               430 (1st Dep’t 1990). Serenity does not contest that Ferring was a
               hyperaggressive litigator, that a prevailing party in patent litigation
               can seek attorney’s fees, or that Ferring could have attempted to
               pierce the corporate veil to recover attorney’s fees. (See Mot. 24–
               25.) Nor does Serenity argue that Harnett was wrong when he
               advised that Fein’s settlement proposal “was a problematic
               negotiation strategy.” (Mot. 25.) It turns out that Serenity’s only
               basis for this theory is a conclusory allegation that Harnett’s advice
               was “a baseless and unethical shakedown” (CC ¶ 85), along with
               conclusory assertions that the advice had “little basis” or was
               “baseless” (Mot. 35). Conclusory allegations do not state a claim.

(Id. at 12.) It is unclear from this context whether “Harnett’s May 31 advice” represents the first

or second communication from Chris Harnett referenced in Serenity’s counterclaims (or another

communication entirely), but Jones Day’s argument seemingly confirms that Chris Harnett told

Serenity that it could not settle its claims without risking reprisal from Ferring. (See Ex. C,
                                                 11
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 15 of 24




Counterclaims at ¶ 25.) And as explained below, Jones Day’s attempt to mitigate Chris Harnett’s

behavior fails to recognize that his actions—and his failure to listen to his client—resulted in a

completely unnecessary trial.

                       b.       Jones Day and Chris Harnett acted unreasonably in
                                failing to abide by their client’s decisions concerning the
                                objectives of the representation.

       There was no colorable basis for Jones Day’s failure to inform Ferring and/or the Court

about Serenity’s desire to dismiss their claims, and there was no colorable basis for Chris

Harnett’s false and unfounded claims to his client that Ferring would pursue legal action against

Serenity’s executives if Serenity dismissed those claims. In analogous circumstances, district

courts in the Second Circuit have found counsel liable for sanctions under § 1927. For example,

in Abraham v. Volkswagen of America, Inc., Volkswagen provided settlement offers for each of

51 individual plaintiffs shortly after the court refused to certify a class in an action against

Volkswagen. 1991 WL 89917, at *2-3. Rather than conveying those offers to the individuals,

however, the attorney representing the plaintiffs rejected the settlements out of hand and did not

even tell his client about the settlement offers until several weeks after he had rejected them. Id.

There, the district court found that because it is the client’s—not the attorney’s—exclusive

authority to accept or reject a settlement offer, counsel’s rejection of the proposed settlement was

sanctionable. Id. at *6.

       Here, we initially have the inverse of the situation in Abraham, in that Serenity wanted

Jones Day to resolve this case by dismissing or withdrawing the counterclaims, but Jones Day

refused to convey Serenity’s desire to Ferring or the Court. Then, when Ferring indicated that it

was willing to allow Jones Day to withdraw as counsel if Serenity withdrew their claims, Jones

Day also did not inform their client about Ferring’s position. Thus, the overall situation is

actually worse than that in Abraham; Jones Day was aware that both Ferring and Serenity
                                                 12
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 16 of 24




separately believed that this case could and should be resolved by dismissing the counterclaims.

Rather than effectuate that dismissal, however, Jones Day and Chris Harnett ignored their

client’s wishes and scuttled any attempt to resolve the case before trial.

       Additionally, to the extent that Jones Day and Chris Harnett attempt to avoid sanctions in

this case using the same rationalization of Chris Harnett’s behavior found in its state court reply

brief, even putting aside disagreements with Jones Day’s characterizations of certain issues (such

as suggesting that Ferring is “a hyperaggressive litigator”), Ferring notes that Jones Day’s

argument completely misses the point. The issue is not whether, theoretically, Ferring might

have been able to seek attorneys’ fees in this case if it were determined to be the “prevailing”

party (as argued by Jones Day); the issue is whether Chris Harnett and Jones Day “abide[d] by

[their] client’s decisions concerning the objectives of representation,” especially with respect to

their “client’s decision whether to settle a matter.” New York Rule of Professional Conduct

1.2(a). Instead of at least exploring whether their client’s objective could be accomplished—

specifically, whether Ferring would agree not to pursue any motion for attorneys’ fees if Serenity

dismissed their claims against Ferring with prejudice—Jones Day bullied their client into

believing that the only possible course of action was to maintain their suit and proceed to trial.

       But there were other options. At a minimum, Jones Day could and should have

approached Ferring under the protection of Federal Rule of Evidence 408 to assess whether

Serenity could dismiss its claims without fear of reprisal. Jones Day also could have approached

the Court, especially given the circumstances surrounding Jones Day’s motion to withdraw.

Jones Day already had filed numerous papers with the Court regarding Jones Day’s “contretemps

with [their] client over the fee.” (Ex. D., July 12, 2019 Hearing Tr. at 9:10-10:7.) Seemingly, this

would have been an ideal time to let the Court know that, in addition to issues concerning



                                                 13
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 17 of 24




outstanding fees, Serenity did not want to go forward with the trial. Additionally, at the May 3,

2019 pretrial conference, this Court directed both sides to provide ex parte letters setting forth

the parties’ respective positions regarding mediation on May 9, 2019. (Decl. at ¶ 4.) That Jones

Day failed to take such an opportunity to raise Serenity’s desire to dismiss or withdraw the

counterclaims before trial due to concerns about mounting litigation costs—especially when

Jones Day also knew that Serenity already was having trouble paying fees it had incurred up to

that point—borders on inconceivable. In this context, Jones Day (if it were truly concerned) also

could have raised with the Court and sought to extinguish the possibility of Ferring using such a

withdrawal to seek its own attorneys’ fees. Instead, just as it initially did with the issues related

to Jones Day’s motion to withdraw as counsel, Jones Day “stood mute and never raised the

prospect.” (Ex. D., July 12, 2019 Hearing Tr. at 13:21-14:2.)

       In any case, once Ferring confirmed that it would not oppose Jones Day’s motion to

withdraw if the counterclaims were dismissed with prejudice, D.I. 419 at 8, Ferring’s actions

removed any auspices that Ferring would retaliate against Serenity for doing so. Even then, Jones

Day did nothing, which as explained in greater detail in the following section may well have

been motivated by a desire to hide its own shortcomings and mistakes from its client. Jones

Day’s only response to Serenity’s allegation that Jones Day failed to inform it of Ferring’s offer

is to point to an email conveying Ferring’s brief to individuals at Serenity. (Ex. F, Reply in

Support of Mot. To Dismiss at 12-13.) That email, however, conveyed no substantive

information regarding the briefing and did not provide any notification or analysis of Ferring’s

offer. (Ex. G, Ex. B to Reply in Support of Mot. To Dismiss at 1.) Therefore, Jones Day cannot

seriously contend that it made Serenity aware of Ferring’s offer or of the fact that Chris Harnett’s




                                                 14
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 18 of 24




previous position—to the extent it was even arguably grounded in reality before—was

completely undermined by Ferring’s position.

               2.     Chris Harnett and Jones Day acted in bad faith in refusing to
                      allow Serenity to dismiss or withdraw their counterclaims.

       Jones Day’s failure to communicate Serenity’s desire to dismiss or withdraw their

counterclaims to counsel for Ferring, and separately Jones Day’s failure to inform Serenity about

Ferring’s willingness to allow Counterclaimants to dismiss their claims with prejudice, each

demonstrates per se bad faith on behalf of Jones Day. As explained by the district court in

Abraham:

               The client’s exclusive authority to decide whether to accept or
               reject an offer of settlement is clear. N.Y.Jur. EC 7–7. An
               attorney’s failure to inform his client that such an offer has been
               made necessarily denies the client of that right. “No type of
               misbehavior by an attorney is more universally and categorically
               condemned, and is therefore more inherently in ‘bad faith,’ than
               the failure to communicate offers of settlement.” Deadwyler v.
               Volkswagen of America, Inc., No. ST–C–85–38, slip op. at 24
               (W.D.N.C. Jan. 14, 1991); see also Rizzo v. Haines, 555 A.2d 58,
               66–67 (Pa.1989) (failure to communicated settlement offers is
               among the few types of misconduct so self-evident that it is
               unnecessary to establish its improper character). In fact, even
               arguably less egregious conduct such as foot-dragging and delay in
               finalizing a settlement agreement has been sanctioned under
               section 1927. Forman v. Mount Sinai Medical Center, 128 F.R.D.
               591, 605–06 (S.D.N.Y.1989).

1991 WL 89917, at *6. As noted above, the situation here is actually worse than that in

Abraham. Jones Day, and specifically Chris Harnett, affirmatively prevented this case from

being resolved before trial even though their client asked them to withdraw the only pending

claims. Just as Serenity alleges in the state court action, “Jones Day never spoke to Ferring’s

lawyers about the possibility of settlement of the counterclaims in the 2012 Action before telling

Serenity that it had no choice but to pursue those counterclaims.” (Ex. C, Counterclaims at ¶ 87.)

Instead, Chris Harnett threatened his own client with an entirely manufactured and baseless

                                               15
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 19 of 24




allegation that Ferring would retaliate against the principals of Serenity if the claims were

dismissed. (Id. at ¶¶ 83-85.) Then, when Ferring affirmatively represented to the Court that it

would consent to Jones Day withdrawing from the case as long as Counterclaimants dismissed

their claims with prejudice—since doing do would resolve the remaining issues in the case

without the need for trial—Jones Day did not even convey that information to their client in a

meaningful way. (Id. at ¶¶ 88-89.)

       Bad faith also can be inferred based on Jones Day’s apparent incentives not to inform

Ferring or Serenity about the other’s positions with respect to dismissing the counterclaims in

this action. As detailed in Ferring’s opposition to Jones Day’s motion to withdraw as counsel,

and echoed in Serenity’s state court claims, Counterclaimants’ claims in this case became

essentially worthless once Judge Sweet determined that Dr. Fein could not be the sole inventor of

Ferring’s patents. D.I. 419 at 4-5; (Ex. C, Counterclaims at ¶¶ 40-49, 95). Ferring further

explained that the only plausible motive to maintain the counterclaims in this case at that time

was the ongoing harassment of Ferring:

              Jones Day’s decision to time its motion to withdraw so as to force
              Ferring to spend as much money as possible is emblematic of the
              manner in which Jones Day and Counterclaimants have litigated
              this entire case. The motivation for Counterclaimants to maintain
              this suit is the ongoing harassment of Ferring, as there are no
              damages at issue and no apparent financial or business benefits for
              the continued prosecution of this matter for Counterclaimants.
              Tellingly, Jones Day is not even asserting a retaining or charging
              lien in this case. See D.I. 410 at 4 n.3. That is because this case has
              no value. Even if Counterclaimants succeeded in having Dr. Fein
              named as a coinventor on the two patents in suit, this Court has
              already ruled that Dr. Fein cannot be the sole inventor of those
              patents. D.I. 212. The patents in suit cover Ferring’s
              NOCDURNA® product, but as recorded in the U.S. Food & Drug
              Administration’s Approved Drugs with Therapeutic Equivalents
              (commonly referred to as the “FDA’s Orange Book”), there are
              five other patents that protect that product in addition to the two
              patents in suit. Decl. of M. Bourke at ¶ 7. Thus, even if Dr. Fein

                                                16
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 20 of 24




               were added as a co-inventor for the two patents in suit, and
               Counterclaimants obtained Dr. Fein’s rights in those patents; not
               only would Counterclaimants not be able to extract any royalty
               payments for NOCDURNA® based on the patents in suit (because
               they would have co- rather than full-ownership over those patents),
               but also they would not be able to market their own, competing
               version of NOCDURNA® (because Ferring has other patents
               listed in the FDA’s Orange Book as covering NOCDURNA®).

D.I. 419 at 4-5. Of course, at that time, Ferring did not know that Serenity had already asked

Jones Day to withdraw or dismiss the counterclaims, but Jones Day had refused to do so. In fact,

by the time Serenity expressed concerns about the mounting costs of going to trial and asked

Jones Day to dismiss or withdraw the counterclaims, Jones Day had already spent years and

billed significant fees litigating claims that had no real value to their clients. See id. Apparently,

however, Jones Day never informed Serenity of these limitations. (See Ex. C, Counterclaims at

¶¶ 43-49.)

       In this context, Jones Day’s failure to inform Serenity that Ferring would be amenable to

Jones Day’s withdrawal if the counterclaims were dismissed with prejudice seems to have been

an attempt to cover up their prior failings. If Jones Day were simply looking to withdraw, then

Ferring’s offer—coupled with their client’s expressed desire to dismiss or withdraw those

claims—would seemingly resolve all issues. Thus, the fact that Jones Day did not communicate

these developments to their client is telling. Presumably, Jones Day recognized that doing so

would expose either (1) that Chris Harnett fabricated any supposed retaliation by Ferring in

response to dropping the counterclaims and/or (2) that Jones Day had billed millions of dollars

maintaining those claims even after they had been rendered essentially worthless by Judge

Sweet’s 2016 summary judgement decision. Either scenario would have had a drastic impact on

Jones Day’s prospects of recouping the more than $4 million in attorneys’ and experts’ fees that

were already outstanding at that time. (See Ex. D., July 12, 2019 Hearing Tr. at 7:16-20.) And as


                                                 17
       Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 21 of 24




Chris Harnett told the Court at the hearing on the motion to dismiss, “[he] wanted to be paid, and

[he] wanted to finish the lawsuit and win it.” (Id. at 11:19-14:23.) This desire apparently

outweighed Chris Harnett’s and Jones Day’s obligations to their client and to the Court. See New

York Rule of Professional Conduct 1.2(a).

       B.      Amount of Sanctions

       Based on facts that have come to light in connection with Serenity’s allegations in its

state court counterclaims, it is clear that this case never should have gone to trial. The only

remaining claims at the time of trial related solely to Counterclaimants’ attempts to have Dr. Fein

named as a co-inventor on Ferring’s patents, and Serenity tried to get Jones Day to withdraw or

dismiss those claims before trial. Thus, at a minimum, Ferring should be able to recover its costs,

expenses, and fees associated with preparing for and participating in the July 2019 trial.

       Ferring currently does not have information concerning exactly when Serenity informed

Jones Day that they wanted to withdraw the counterclaims, other than that it was no later than

May 2019. (See Ex. F, Reply in Support of Mot. To Dismiss at 11.) But even looking at just the

time period following Ferring’s opposition to Jones Day’s motion to withdraw, wherein Ferring

indicated that it would not oppose Jones Day’s motion if the counterclaims were dismissed,

Ferring incurred well over one million dollars in attorneys’ fees, expenses, and costs associated

with the July 2019 trial during that time. To be clear, Ferring believes that this represents the

floor of the amount for which Jones Day and Chris Harnett should be sanctioned.

V.     CONCLUSION

       For the reasons herein, Ferring respectfully requests that the Court sanction Jones Day

and Chris Harnett for conduct that required the Court and Ferring to expend resources on a trial

that Jones Day’s own client did not even want to pursue, and Ferring respectfully requests that



                                                18
          Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 22 of 24




the Court find Jones Day and Chris Harnett jointly and severally liable for the full amount of

sanctions.

          With respect to the specific amount of sanctions, many of the filings in the state court

action between Jones Day and Serenity remain sealed, and Serenity’s counterclaims do not make

it clear when Serenity first approached Jones Day about dismissing or withdrawing the

counterclaims in this case. Therefore, to the extent that the Court determines Jones Day’s and/or

Chris Harnett’s actions in this case are sanctionable, Ferring respectfully requests an opportunity

to provide additional materials concerning the amount of sanctions to be imposed. To the extent

such information does not come to light during the briefing of this issue, certain limited

discovery may be required regarding the timing of Serenity’s communications to Jones Day.

          Ferring also respectfully requests any additional relief the Court determines to be just and

proper.



Dated: March 5, 2021                                 Respectfully submitted,

                                                     s/ Mary W. Bourke
                                                     Mary W. Bourke
                                                     Dana K. Severance
                                                     Womble Bond Dickinson (US), LLP
                                                     1313 North Market Street, Suite 1200
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 252-4320
                                                     Mary.Bourke@wbd-us.com
                                                     Dana.Severance@wbd-us.com

                                                     Joshua P. Davis
                                                     Womble Bond Dickinson (US), LLP
                                                     811 Main Street
                                                     Suite 3130
                                                     Houston, TX 77002
                                                     Telephone: (346) 998-7801
                                                     Joshua.P.Davis@wbd-us.com



                                                  19
Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 23 of 24




                                John W. Cox
                                Womble Bond Dickinson (US), LLP
                                271 17th Street NW, Suite 2400
                                Atlanta, GA 30363
                                Telephone: (404)-872-7000
                                John.Cox@wbd-us.com

                                Attorneys for Plaintiffs/Counterclaim-
                                Defendants




                               20
        Case 1:12-cv-02650-PKC Document 474 Filed 03/05/21 Page 24 of 24




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed using this Court’s CM/ECF

notification service, which sent notification of such filing to all counsel of record. I certify that a

copy of the foregoing was provided to the following non-registered participants in the manner

indicated:


Via E-mail                                             Via E-mail
Michael R. Shumaker                                    Leon F. DeJulius Jr.
JONES DAY                                              JONES DAY
51 Louisiana Avenue, NW                                250 Vesey Street
Washington, DC 20001-2113                              New York, NY 10281-1047
mrshumaker@jonesday.com                                lfdejulius@jonesday.com


Via USPS Overnight Delivery                            Via USPS Overnight Delivery
with Proof of Service                                  with Proof of Service
Serenity Pharmaceuticals, LLC                          Reprise Biopharmaceutics, LLC
c/o Registered Agent                                   120 North Main Street, Suite 400
Corporation Service Company                            New City, NY 10956
251 Little Falls Drive
Wilmington, DE 19808



      Dated: March 5, 2021                                   s/ Mary W. Bourke
                                                             Mary W. Bourke




                                                  21
